FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Troy W. Simmons, D.D.S., P.C. and Troy W.

Simmons, D.D.S., Plaintiff in the trial court secured an extension of eleven (11) days in which to

file Appellant’s Brief in the following numbered and entitled cause:


Troy W. Simmons, D.D.S., P.C. and Troy W. Simmons, D.D.S.

No. 12-14-00256-CV                vs.

Texas Health and Human Services Commission

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 24 day of August 2015,
A.D.

                                                 Respectfully yours,

                                                 CATHY S. LUSK, CLERK


                                                 By: ______________________________
                                                     Katrina McClenny, Chief Deputy Clerk